EXHIBIT 10.1

 

Investment Management Agreement

 

Between

 

ALLSTATE INVESTMENTS, LLC

 

And

 

ALIC REINSURANCE COMPANY

 

This Agreement made and effective as of  March 31, 2008, between ALLSTATE
INVESTMENTS, LLC, a Delaware limited liability company (“ALLSTATE INVESTMENTS”),
and ALIC REINSURANCE COMPANY, a special purpose financial captive insurance
company organized under the laws of the State of South Carolina (“ALIC Re”).

 

WITNESSETH:

 

WHEREAS, ALIC Re desires that ALLSTATE INVESTMENTS furnish or cause to be
furnished certain services and facilities; and

 

WHEREAS, ALLSTATE INVESTMENTS desires to furnish or cause to be furnished
certain services and facilities subject to the terms and conditions hereinafter
set forth;

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE 1

INVESTMENT MANAGEMENT SERVICES

 

1.1           Appointment.  ALIC Re hereby engages ALLSTATE INVESTMENTS as the
investment manager of the investment assets (the “Trust Assets”) transferred by
ALIC Re to The Bank of New York as Trustee (“Trustee”) under the Trust Agreement
dated as of July 1, 2005 (the “Trust Agreement”) and grants ALLSTATE INVESTMENTS
the power and authority to advise, manage, and direct the investment and
reinvestment of such assets for the period and on the terms and conditions set
forth herein.  Such activities shall be conducted subject to and in accordance
with the investment objectives, restrictions, and strategies set forth in the
Investment Policy and Plan (the “Policy”) adopted by the Board of Directors of
ALIC Re, and in accordance with such other limitations and guidelines as may be
established from time to time for such assets by such Board (such investment
objectives, restrictions, strategies, limitations, and guidelines herein
referred to collectively as the “Investment Guidelines”); provided, however,
that the Policy and the Investment Guidelines shall in all events be in
accordance with the terms and conditions of the Trust Agreement.  ALLSTATE
INVESTMENTS hereby

 

--------------------------------------------------------------------------------


 

accepts such responsibility and agrees during such period to render the services
and to assume the obligations herein set forth, all as more fully described in
Exhibit A, attached hereto (the “Services”).  ALIC Re may from time to time
reach agreement with ALLSTATE INVESTMENTS that only certain of the listed
Services will be provided.

 

1.2           Charges and Expenses.  ALIC Re agrees to pay ALLSTATE INVESTMENTS
a fee for the Services equal to ALLSTATE INVESTMENTS’ actual cost of managing
the Trust Assets, including the provision of all administrative, reporting or
other services required to manage such assets and provide the Services.   To the
extent any of ALLSTATE INVESTMENTS’ costs are determined by allocations from
ALIC Re, the allocation shall be made in accordance with the general provisions
of the NAIC expense classification and allocation guidelines applicable to all
inter-company allocations among The Allstate Corporation and its insurance
affiliates.   All brokerage commissions and other direct transaction charges
payable to third parties shall be in addition to any fees payable to ALLSTATE
INVESTMENTS for Services and may be paid from the Trust Assets or may be paid by
ALLSTATE INVESTMENTS and reimbursed by ALIC Re.

 

1.3           Payment.  ALLSTATE INVESTMENTS will charge ALIC Re for the
Services via the monthly expense allocation process, and payments will be
through the monthly intercompany settlement process. The process will be
completed by personnel of ALLSTATE INVESTMENTS and ALIC Re in the most timely
and effective method available.

 

ARTICLE 2

MISCELLANEOUS PROVISIONS

 

2.1           Scope of Services.  The scope of, and the manner in which,
ALLSTATE INVESTMENTS provides the Services to ALIC Re shall be reviewed
periodically by ALLSTATE INVESTMENTS and ALIC Re.

 

2.2           Standard of Performance.  ALLSTATE INVESTMENTS shall discharge its
duties hereunder at all times in good faith and with that degree of prudence,
diligence, care and skill which a prudent person rendering services as an
institutional investment manager would exercise under similar circumstances. 
The provisions of this Agreement shall not be interpreted to imply any
obligation on the part of ALLSTATE INVESTMENTS to observe any standard of care
other than as set forth in this Section 2.2.

 

2.3           Books and Records.  Upon reasonable notice, and during normal
business hours, ALIC Re shall be entitled to, at its own expense, inspect
records that pertain to the computation of charges for the Services.  ALLSTATE
INVESTMENTS shall at all times maintain correct and complete books, records and
accounts of all Services.  ALIC Re shall have unconditional right of ownership
of any records prepared on its behalf under this Agreement.  ALLSTATE
INVESTMENTS shall maintain and make available for review by any regulator having
jurisdiction over ALIC Re, documentation showing the calculation of all such
charges.  ALIC Re may request a review of such charges for the

 

 

2

--------------------------------------------------------------------------------


 

Services and such review will occur promptly thereafter.

 

2.4           Liability of ALLSTATE INVESTMENTS.  In the absence of ALLSTATE
INVESTMENTS’ willful or negligent misconduct (or the willful or negligent
misconduct of its officers, directors, agents, employees, controlling persons,
shareholders, and any other person or entity affiliated with ALLSTATE
INVESTMENTS or retained by it to perform or assist in the performance of its
obligations under this Agreement), neither ALLSTATE INVESTMENTS nor any of its
officers, directors, employees or agents shall be subject to liability to ALIC
Re for any act or omission in the course of, or connected with, rendering the
Services hereunder.

 

2.5           Independent Contractor.  ALLSTATE INVESTMENTS shall for all
purposes be deemed to be an independent contractor.  All persons performing
duties hereunder at all times during the term of this Agreement shall be under
the supervision and control of ALLSTATE INVESTMENTS and shall not be deemed
employees of ALIC Re as a result of this Agreement and the Services provided
hereunder. ALLSTATE INVESTMENTS shall have no power or authority to bind ALIC Re
or to assume or create an obligation or responsibility, express or implied, on
behalf of ALIC Re, nor shall it represent to anyone that it has such power or
authority, except as expressly provided in this Agreement.  Nothing in this
Agreement shall be deemed to create a partnership between or among the parties,
whether for purposes of taxation or otherwise.

 

2.6           Assignment.  ALLSTATE INVESTMENTS shall not assign its obligations
or rights under this Agreement without the written consent of ALIC Re.

 

2.7           Term, Termination.  This Agreement shall remain in effect for one
year and shall be automatically renewed for subsequent one-year terms unless
sooner terminated by either party pursuant to this Section 2.7.  ALLSTATE
INVESTMENTS may terminate this Agreement in its entirety, and ALIC Re may cancel
its participation in the arrangements under this Agreement, each by giving six
months written notice to the other party to this Agreement; provided, however,
that in the event that ALIC Re ceases to be an affiliate of ALLSTATE
INVESTMENTS, this Agreement shall terminate immediately.

 

2.8           Notices.  All communications provided for hereunder shall be in
writing, and if to ALIC Re, mailed or delivered to ALIC Re at its office at the
address listed in ALIC Re’s Statutory Annual Statement Blank, Attention:
Secretary or addressed to any party at the address such party may hereafter
designate by written notice to the other parties.

 

2.9           Counterpart Signatures. This Agreement may be executed by the
parties hereto in any number of counterparts, and by each of the parties hereto
in separate counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

 

3

--------------------------------------------------------------------------------


 

 

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement.

 

 

Allstate Investments, LLC

 

 

 

 

By:

/s/ Mary J. McGinn

 

Name:

Mary J. McGinn

 

Title:

Vice President, General Counsel and Secretary

 

 

 

 

Date:

December 17, 2008

 

 

 

 

 

 

 

ALIC Reinsurance Company

 

 

 

By:

/s/ Samuel H. Pilch

 

Name:

Samuel H. Pilch

 

Title:

Group Vice President and Controller

 

 

 

 

Date:

December 18, 2008

 

 

4

--------------------------------------------------------------------------------


 

 

 

Exhibit A

INVESTMENT SERVICES

 

A.            Appointment.  This Exhibit A details the Services to be provided
by ALLSTATE INVESTMENTS pursuant to the Investment Management Agreement between
ALLSTATE INVESTMENTS and ALIC Re to which this Exhibit A is attached.  For
purposes of this Exhibit A, the trust account created under the Trust Agreement
will be referred to as the “Account”.

 

B.            ALLSTATE INVESTMENTS as Agent.  ALLSTATE INVESTMENTS shall be
granted and shall exercise full investment discretion and authority to direct
the Trustee in buying, selling or otherwise disposing of or managing the Trust
Assets and in the performance of the services rendered hereunder, and shall do
so as ALIC Re’s agent only, subject to ALLSTATE INVESTMENTS’ adherence to the
Policies and Investment Guidelines.  ALIC Re hereby authorizes ALLSTATE
INVESTMENTS to exercise all such powers with respect to the Trust Assets as may
be necessary or appropriate for the performance by ALLSTATE INVESTMENTS of its
obligations under this Agreement, subject to the supervision of the Board of
Directors of ALIC Re (the “Board”), and any limitations contained herein.

 

C.            Investment Advisory Services.  In furtherance of the foregoing,
and in carrying out its obligations to manage the investment and reinvestment of
the Trust Assets, ALLSTATE INVESTMENTS shall, as appropriate and consistent with
the Investment Guidelines:

 

(a) perform research and obtain and evaluate such information relating to the
economics, industries, businesses, markets, new investment structures,
techniques, practices, and financial data as ALLSTATE INVESTMENTS deems
appropriate in the discharge of its duties under this Agreement;  (b) consult
with and furnish to the Board recommendations with respect to overall investment
strategies for the Trust Assets;  (c) seek out and implement specific investment
opportunities, consistent with such overall investment strategies approved by
the Board, including making and carrying out day-to-day decisions to acquire or
dispose of permissible investments and managing the investment of the Trust
Assets; (d) regularly report to the Board with respect to the implementation of
investment strategies and any other activities in connection with management of
the Trust Assets, including furnishing to the Board, within 45 days after the
end of each quarter, a report concerning investment activity during the quarter;
(e) maintain all required accounts, records, memoranda, instructions or
authorizations relating to the acquisition or disposition the Trust Assets;
(f) determine the securities to be purchased or sold by the Trustee and direct
the Trustee to place orders either directly with the issuer, with any
broker-dealer or underwriter that specializes in the securities for which the
order is made, or with any other broker or dealer that ALLSTATE INVESTMENTS
selects; and (g) perform the services hereunder in a manner consistent with
investment objectives and policies of ALIC Re as detailed in the respective
Investment Guidelines, as amended from time to time, and in compliance, as
appropriate,

 

 

A-1

--------------------------------------------------------------------------------


 

 

with the applicable provisions of the insurance laws and regulations of ALIC
Re’s domicile, as amended, and any other applicable laws.

 

D.            Allocation of Brokerage.  ALLSTATE INVESTMENTS is authorized in
its sole discretion to select the brokers or dealers that will execute the
purchases and sales of securities for the Account.  In making such selection,
ALLSTATE INVESTMENTS shall use its best efforts to obtain for the Account the
most favorable net price and execution available, taking into account all
appropriate factors, including price, dealer spread or commission, if any, and
size and difficulty of the transaction.  If, in the judgment of ALLSTATE
INVESTMENTS, ALIC Re would be benefited by supplemental investment research,
ALLSTATE INVESTMENTS is authorized, but not obligated, to select brokers or
dealers on the basis of research information, materials, or services they could
furnish to ALLSTATE INVESTMENTS for potential use in supplementing ALLSTATE
INVESTMENTS’ own information and in making investment decisions for the
Account.  The expenses of ALLSTATE INVESTMENTS and the charges to ALIC Re may
not necessarily be reduced as a result of receipt of such supplemental
information.  Subject to the above requirements, nothing shall prohibit ALLSTATE
INVESTMENTS from selecting brokers or dealers with which it or ALIC Re is
affiliated.

 

E.             Service to Other Clients.  ALIC Re acknowledges that ALLSTATE
INVESTMENTS may perform services for clients other than ALIC Re that are similar
to the services to be performed pursuant to this Agreement, and that ALLSTATE
INVESTMENTS is free to do so provided that its services pursuant to this
Agreement are not in any way impaired.  ALIC Re agrees that ALLSTATE INVESTMENTS
may provide investment advice to any of its other clients that may differ from
advice given to ALIC Re, or take action with respect to assets owned by it or
its other clients that may differ from the action taken with respect to the
Account, so long as ALLSTATE INVESTMENTS, to the extent reasonable and
practicable, allocates investment opportunities to each account managed by it on
a fair and equitable basis relative to ALLSTATE INVESTMENTS’ other clients.  It
is understood that ALLSTATE INVESTMENTS shall have no obligation to purchase or
sell, or to recommend for purchase or sale for the Account, any security that
ALLSTATE INVESTMENTS, its affiliates, employees or agents may purchase or sell
for its or their own accounts or for the account of any other client, if, in the
opinion of ALLSTATE INVESTMENTS, such transaction or investment appears
unsuitable, impractical or undesirable for the Account.  It is agreed that
ALLSTATE INVESTMENTS may use any supplemental investment research obtained for
the benefit of ALIC Re in providing investment advice to its other clients or
its own accounts.  Conversely, such supplemental information obtained by the
placement of business for ALLSTATE INVESTMENTS or other entities advised by
ALLSTATE INVESTMENTS will be considered by and may be useful to ALLSTATE
INVESTMENTS in carrying out its obligations to ALIC Re.

 

F.             Allocation of Trades.  It is acknowledged that securities held in
the Account may also be held by separate investment accounts or other funds for
which

 

 

A-2

--------------------------------------------------------------------------------


 

 

ALLSTATE INVESTMENTS may act as a manager.  If purchases or sales of securities
for ALIC Re or other entities for which ALLSTATE INVESTMENTS acts as investment
manager arise for consideration at or about the same time, ALIC Re agrees that
ALLSTATE INVESTMENTS may make transactions in such securities, insofar as
feasible, for the respective entities in a manner deemed equitable to all.  To
the extent that transactions on behalf of more than one client of ALLSTATE
INVESTMENTS during the same period may increase the demand for securities being
purchased or the supply of securities being sold, ALIC Re recognizes that there
may be an adverse effect on price.

 

It is agreed that, on occasions when ALLSTATE INVESTMENTS deems the purchase or
sale of a security to be in the best interests of an Allstate affiliate as well
as other accounts or companies, it may, to the extent permitted by applicable
laws and regulations, but will not be obligated to, aggregate the securities to
be so sold or purchased for such Allstate affiliate with those to be sold or
purchased for other accounts or companies in order to obtain favorable execution
and lower brokerage commissions.  In that event, allocation of the securities
purchased or sold, as well as the expenses incurred in the transaction, will be
made by ALLSTATE INVESTMENTS in the manner it considers to be most equitable and
consistent with its obligations to such Allstate affiliate and to such other
accounts or companies.  ALIC Re recognizes that in some cases this procedure may
adversely affect the size of the position obtainable for ALIC Re.

 

G.            Contracts; Authorized Signatories.  ALLSTATE INVESTMENTS shall
have the full power, right and authority, as ALIC Re’s agent, in accordance with
this Agreement and the Investment Guidelines, to negotiate and apply for and
direct the Trustee to enter into, execute, deliver, amend, modify and/or
terminate legal documents of every kind and nature relating to or required by
the investment of the Trust Assets.  All such documents will be entered into in
the name of the Trustee and all such documents shall be legally binding on the
Trustee and ALIC Re. Those certain employees and officers of ALLSTATE
INVESTMENTS who are authorized to execute transactions and sign documentation
pursuant to the policies and procedures adopted pursuant to authorization of the
ALLSTATE INVESTMENTS’ Board of Directors, as they may be amended from time to
time, shall also be authorized to the same extent to direct the Trustee to
execute transactions and sign documentation on behalf of ALIC Re in connection
with transactions entered into on behalf of the Account pursuant to this
Agreement.

 

H.            Compliance with Legal Requirements.  ALLSTATE INVESTMENTS shall
make all reasonable efforts to comply with and cause to be complied with all
applicable laws, rules, and regulations of ALIC Re’s domicile, and any federal,
state or municipal authority governing this Agreement, the services rendered
hereunder, the Account and the assets held therein.  Without limiting the
foregoing, ALLSTATE INVESTMENTS shall comply with all securities laws and other
laws applicable to the services provided under this Agreement.

 

I.              Transaction Procedures.  The Trust Assets are or will be held in
trust by

 

 

A-3

--------------------------------------------------------------------------------


 

 

the Trustee pursuant to the Trust Agreement.  ALLSTATE INVESTMENTS shall not act
as trustee or custodian of the Trust Assets and shall not, under any
circumstances, have or be deemed to have ownership, custody or physical control
of any of the Trust Assets.  ALLSTATE INVESTMENTS may, however, issue
instructions to, and communicate with, the Trustee for the Account as may be
necessary and appropriate in connection with provision of its services pursuant
to this Agreement.  At the option of ALLSTATE INVESTMENTS, instructions by
ALLSTATE INVESTMENTS to the Trustee may be made orally or by computer,
electronic instruction systems or telecommunications terminals.  ALLSTATE
INVESTMENTS will confirm that the Trustee has effected such instructions either
by access to the Trustee’s computerized identification system or by telephonic
confirmation.  The Trustee will confirm with ALLSTATE INVESTMENTS receipt of
trade instructions orally or by computer for the Account.  ALLSTATE INVESTMENTS
will instruct all brokers, dealers and counterparties executing orders with
respect to the Trust Assets to forward to ALLSTATE INVESTMENTS copies of all
confirmations.

 

J.             Recordkeeping.  ALLSTATE INVESTMENTS shall keep and maintain an
accurate and detailed accounting of each transaction concerning the Trust Assets
and of all receipts, disbursements, and other transactions relating to the
purchase and sale transactions arising hereunder.  ALLSTATE INVESTMENTS agrees
to preserve such records for the greater of (i) six years; (ii) the required
period pursuant to the insurance laws of ALIC Re’s domicile and related
regulations; or (iii) such other time period that ALIC Re may from time to time
request.  ALLSTATE INVESTMENTS acknowledges that all such records shall be the
property of ALIC Re and shall be made available, within five (5) business days
of receipt of a written request, to ALIC Re, its accountants, auditors or other
representatives of ALIC Re for inspection and/or copying (at ALIC Re’s expense)
during regular business hours.  In addition, ALLSTATE INVESTMENTS shall provide
any materials, reasonably related to the investment advisory services provided
hereunder, as may be reasonably requested in writing by the directors or
officers of ALIC Re, or as may be required by any governmental agency with
jurisdiction hereunder.

 

ALLSTATE INVESTMENTS further agrees to prepare and furnish to ALIC Re and to
other persons designated by ALIC Re, at such regular intervals and other times
as may be specified by ALIC Re from time to time (i) such balance sheets, income
and expense statements and other financial statements and reports, and (ii) such
other statements, reports and information, in each case, regarding the Trust
Assets as ALIC Re shall from time to time reasonably require.

 

In the event of termination of this Agreement for any reason, all such records
or copies thereof shall be returned promptly to ALIC Re, free from any claim or
retention of rights by ALLSTATE INVESTMENTS.

 

 

 

 

A-4

--------------------------------------------------------------------------------

 